Case 2:19-cv-12965-TGB-DRG ECF No. 13 filed 04/30/20   PageID.137   Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION




 TIMOTHY BROWN,                                 2:19-CV-12965-TGB


                  Plaintiff,
                                         ORDER ADOPTING REPORT
                                          AND RECOMMENDATION
      vs.


 COMMISSIONER OF SOCIAL
 SECURITY,


                  Defendant.


      This matter is before the Court on Magistrate Judge David R.

Grand’s Report and Recommendation of February 24, 2020 (ECF No. 12)

recommending that Defendant’s Motion to Dismiss Plaintiff’s Complaint

(ECF No. 9) be denied.

      The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve and file

written objections “[w]ithin fourteen days after being served with a copy”

of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court

will make a “de novo determination of those portions of the report . . . to
Case 2:19-cv-12965-TGB-DRG ECF No. 13 filed 04/30/20   PageID.138   Page 2 of 2




which objection is made.” Id. Where, as here, neither party objects to the

report, the district court is not obligated to independently review the

record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will

therefore accept the Magistrate’s Report and Recommendation of

February 24, 2020 as this Court’s findings of fact and conclusions of law.

      Accordingly, it is hereby ORDERED that Magistrate Judge

Grand’s Report and Recommendation of February 24, 2020 is

ACCEPTED and ADOPTED.                It is FURTHER ORDERED that

Defendant’s Motion to Dismiss Plaintiff’s Complaint is DENIED.



      DATED: April 30, 2020.


                                   BY THE COURT:




                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
